Citation Nr: 1755246	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-35 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

2. Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

3. Entitlement to service connection for sleep apnea, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

4. Entitlement to service connection for hypertension, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

5. Entitlement to service connection for sinusitis, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

6. Entitlement to service connection for a nerve condition, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.
7. Entitlement to service connection for headaches, to include as due to exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962. 

These matters are on appeal from a rating decision in May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a respiratory disorder, sleep apnea, hypertension, sinusitis, a nerve condition, and headaches as a result of being stationed at Fort McClellan, Alabama, and exposed to hazardous materials, including toxic chemicals, herbicide agents (including Agent Orange), polychlorinated biphenyl (PCB), and other toxins including depleted uranium, sarin gas, and mustard gas.  
Military personnel records reflect the Veteran was stationed at Fort McClellan and was assigned to 329 Chemical Company (DECON).

In May 2014, the Veteran did not appear in the ChemBio database.  No record of chemical exposure during service has been located.  However, the Board finds that further development is needed in regards to the Veteran's claimed exposure to mustard gas, herbicide agents, and/or other chemicals and/or toxins, while stationed at Fort McClellan.  The RO should attempt to verify the alleged exposure to hazardous materials following the procedures provided in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual, which development should include findings as to the Veteran's possible exposures while stationed at Fort McClellan.

With regard to the TDIU claim, the Board finds that it is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.  The TDIU claim should not be returned to the Board until the service connection claims are adjudicated and no longer pending or are certified to the Board for appellate review.

Finally, in December 2012 the Veteran provided a medical authorization to obtain medical records from Dr. A.R. for treatment from 1980 to 1985.  On remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any private treatment records from Dr. A.R./Jefferson County Hospital in Maple Grove, Minnesota. 

2. Attempt to verify the Veteran's claimed exposure to hazardous materials, including exposure to herbicide agents, while stationed at Fort McClellan following the procedures set forth in the VBA Adjudication Procedure Manual.  All requests and responses received should be associated with the claims file.

3. If the above development indicates the Veteran was exposed to hazardous materials and/or herbicide agents during active service, then schedule the appropriate VA examination(s) related to such exposure(s).  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose any respiratory disorder, sleep apnea, hypertension, sinusitis, a nerve condition, and headaches.

b) For each hazardous material the Veteran is found to have been exposed to, the VA examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder, sleep apnea, hypertension, sinusitis, a nerve condition, and headaches, had their onset in or were etiologically-related to the Veteran's active duty service, including exposure to hazardous materials and/or herbicide agents.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence, which includes the Veteran's articles regarding exposure to hazardous materials and/or herbicide agents.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for a back disability must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




